DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-45 are allowed because the prior art of record, Kazmi et al. (US 2012/0184302) and Feng (US 2021/0084555), either alone or in combination, fails to anticipate or render obvious the features of:

Claim 1
A method for wireless communications by a user equipment (UE), comprising:
receiving positioning assistance data that indicates that a first node operates as a relay for a second node;
receiving a positioning reference signal;
determining whether the positioning reference signal is received from the first node operating as the relay for the second node or received from the second node, based at least in part on the positioning assistance data; and
generating a positioning metric based at least in part on the positioning reference signal and the determination whether the positioning reference signal is received from the first node operating as the relay for the second node or received from the second node. (see claims 27, 31, 34, 35, 36, 39, and 40 that also include these limitations)



Claim 13
A method for wireless communications by a user equipment (UE), comprising:
receiving positioning assistance data that indicates that a first node operates as a relay for a second node;
receiving a positioning reference signal; and
generating a positioning metric based at least in part on the positioning reference signal, wherein generating the positioning metric comprises:
determining a first candidate positioning metric based at least in part on a first hypothesis that the positioning reference signal is received from the first node;
determining a second candidate positioning metric based at least in part on a second hypothesis that the positioning reference signal is received from the second node; and
selecting one of the first candidate positioning metric or the second candidate positioning metric as the positioning metric based at least in part on an outlier rejection scheme. (see claim 41 that also includes these limitations)

Claim 18
A method for wireless communications by a user equipment (UE), comprising:
receiving positioning assistance data that indicates that a first node operates as a relay for a second node;
receiving a positioning reference signal;
generating a positioning metric based at least in part on the positioning reference signal, wherein the positioning metric is a differential measurement; and
receiving an indication to avoid using the first and second nodes when generating the differential measurement, wherein the indication is a long term evolution positioning protocol (LPP) message, a radio resource control (RRC) message, a medium access control (MAC) control element (CE), or downlink control information. (see claims 18, 19,42, and 43 that also includes these limitations)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643